Citation Nr: 0334413	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right knee condition.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from December 1972 to May 1975.  This appeal comes before the 
Board of Veterans' Appeals (Board) from a December 2001 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine.


REMAND

In a May 1999 final rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disorder.  In March 2001, the claimant sought to reopen his 
claim.  The RO denied reopening of the claim in December 
2001, and the claimant has appealed that decision.  

During an April 2003 hearing before the undersigned, the 
appellant was advised of the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002), and provided with the 
opportunity to submit medical evidence in support of his 
claim for service connection.  However, he failed to do so.  
Also during the hearing, the claimant testified that 
approximately three years after separation from service, he 
received treatment for his right knee at the Riviera Beach VA 
Medical Center (VAMC) in Florida.  A review of the claims 
file indicates that these records have not been sought by the 
RO.  In addition, the claimant testified that he had been 
receiving private treatment for his right knee condition as 
well.  There are no private medical records associated with 
the claims file at this time.  While this is a claim to 
reopen, because these are VA records the RO must take the 
appropriate measures to obtain same.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The RO should also provide the 
claimant with the opportunity to submit any pertinent private 
medical records within his possession.

In addition, the RO must ensure that all development 
necessary under the VCAA has been accomplished.  In this 
respect, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice, contrary to information provided in May and 
June 2001 letters.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
are accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what evidence VA will secure and 
what specific evidence the claimant must 
personally submit.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  If 
further development is necessary to 
comply with the applicable law and 
regulations that development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination.  

2.  The RO must send the appellant a 
letter notifying him that he has one year 
to submit pertinent evidence needed to 
substantiate his claim to reopen.  The 
date of mailing the letter to the 
claimant begins the one-year period.  
Inform the claimant that the RO will hold 
the case in abeyance until the one-year 
period has elapsed, or until he waives in 
writing the remaining term.  Inform him 
that submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the claimant submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must personally 
and specifically waive in writing any 
remaining response time.   

3.  The RO should take the appropriate 
steps to obtain all VA medical records 
that are outstanding, to include VA 
treatment records from the VAMC in 
Riviera Beach, Florida, from 1978 and 
thereafter.  The veteran is advised that 
he should submit all pertinent private 
treatment records, and in particular 
submit any medical evidence he believes 
shows that a preexisting right knee 
disorder was aggravated in-service.  If 
any VA records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, following any other 
appropriate development, to include 
additional VA examination, if necessary, 
the RO should reconsider the issue on 
appeal.  If the determination remains 
adverse to the veteran, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




